Citation Nr: 0702592	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1977, from January 1980 to January 1982, and 
from January 1984 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In November 2004, the veteran testified at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of that hearing is on file.  

In June 2005, the Board remanded the matter for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

Hepatitis C first documented after service is unrelated to an 
injury, disease, or event of service origin. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
September 2001.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, personnel records, VA and private medical records, 
and records of the Social Security Administration.  In 
addition, there is no mandate to obtain a VA medical opinion 
because the evidence of record does not establish exposure to 
risk factors for hepatitis C during service in the line of 
duty. As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303. 

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Background

The service medical records for the first period of service 
show that the veteran was treated for alcoholism.  The 
veteran admitted to mixing drugs and alcohol before joining 
military service. In April 1977, urinalysis revealed 
barbiturates.  No tattoo was found on entrance and separation 
examinations. 

No tattoo was found on entrance and separation examinations 
for the second period of service.  In August 1980, there was 
no history of hepatitis.  

On entrance examination in August 1983, a shoulder tattoo was 
noted. 

After service, private medical records disclose that in 
November 1999 a laboratory study was positive for hepatitis.  
In April 2000, a private doctor stated that the veteran had 
hepatitis C. 

On VA examination in September 2001, history included 
hepatitis C.  

Records of the Social Security Administration, dated in 
September 2001, disclose that the veteran was found to be 
disabled due to several health problems, including hepatitis 
C.  The medical record relied on by the Social Security 
Administration reveal a history of risk behavior for 
hepatitis in the 1970s including intravenous drug abuse, 
which was documented in December 1993, October 1996, and 
January 2000. 

In November 2004, the veteran testified that in about 1981 
when stationed aboard the U.S.S. White Plains he got a tattoo 
while in Hong Kong.  He stated that a physician told him that 
his only risk factor for hepatitis C was the tattoo he had 
during service.  
Analysis

The service medical records do not document hepatitis C 
during service.  But as hepatitis C is a viral disease that 
may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.

The medical evidence shows that hepatitis C was first 
diagnosed in 1999, which is many years after the veteran's 
last separation from service in 1985.  The dispositive issue 
on appeal, therefore, is whether an event in service bears a 
causal relationship to the diagnosis of hepatitis C after 
service. 

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Unsterilized needles, which might 
be used in applying a tattoo, and intravenous drug use are 
recognized risk factors for hepatitis C. 

The veteran attributes his hepatitis C to a tattoo he got 
during service.  Another risk factor documented in the record 
is a history of intravenous drug abuse in the 1970s.

As for the tattoo, a tattoo was not reported on separation 
examination in 1982, after the veteran stated that he got the 
tattoo in about 1981.  But the veteran is competent to 
testify that he got a tattoo while in the Navy.  
Nevertheless, while an unsterilized needle is considered a 
risk factor, which might be used in applying a tattoo, there 
is no evidence that an unsterilized needle was used in this 
case.  Moreover, even if an unsterilized needle was used 
because there is no evidence that the needle was contaminated 
with blood infected with hepatitis, there is the possibility 
that it may have been infected with hepatitis C.  Such a 
possibility also implies that it may not have been infected, 
and it is to speculative to establish a nexus between the 
application of the tattoo and hepatitis C first documented 
after service, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (The term "possibility" also implies that it 
"may not be possible" and it is too speculative to establish 
a nexus.).

As for the veteran's statements and testimony that a private 
doctor told him that his only risk factor for hepatitis C was 
his tattoo, what a doctor said and the layman's account of 
what the doctor is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). Moreover, there is no 
reference to a tattoo as a risk factor in the records of the 
private doctor.

For these reasons, there is no factual basis to relate 
hepatitis C to service, and service connection for hepatitis 
C is not established.  As for any intravenous drug use 
contemporaneous with service, the law clearly prohibits 
service connection for a disease, resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 
105(a), 1110; 38 C.F.R. § 3.301(a).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for hepatitis C is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


